Citation Nr: 0429331	
Decision Date: 10/27/04    Archive Date: 11/08/04

DOCKET NO.  02-20 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Still's disease.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spines.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease with hypertension.  

6.  Entitlement to service connection for a skin disorder.  

7.  Entitlement to service connection for a stomach disorder.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

10.  Entitlement to service connection for rheumatic fever 
and its residuals.   


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant, spouse and Dr. R.S.B.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1946 to March 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In August 2004, the veteran, his spouse, and his doctor 
appeared at a hearing at the RO and testified before the 
undersigned Acting Veterans Law Judge who is making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for degenerative disc disease of the cervical and 
lumbar spines; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a back injury; whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for heart disease with 
hypertension; entitlement to service connection for a skin 
disorder; entitlement to service connection for a stomach 
disorder; and entitlement to service connection for rheumatic 
fever and its residuals are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has Still's disease, which had its onset 
during his active service.  

3.  At the time of the March 1990 rating decision, which was 
the last final denial of service connection for a foot 
disorder, a hearing loss disability and a nervous condition, 
the evidence did not include a diagnosis of adult onset 
Still's disease, nor did the evidence link the currently 
diagnosed disabilities to the Still's disease.  

4.  In relation to the claims for service connection for a 
foot disorder, a hearing loss disability and a nervous 
condition, VA has received evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  

5.  The veteran has nonspecific neuropathy of the feet, which 
was caused by the service-connected Still's disease.  

6.  The veteran has a bilateral hearing loss disability, 
which was caused by the service-connected Still's disease.  

7.  The veteran has dysthymia, which was caused by the 
service-connected Still's disease.  


CONCLUSIONS OF LAW

1.  Still's disease was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The March 1990 RO decision which denied service 
connection for a foot disorder is final.  Evidence received 
since the RO's 1990 decision is new and material and the 
veteran's claim of entitlement to service connection for a 
foot disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2004).  

3.  The veteran has nonspecific neuropathy of the feet which 
is proximately due to and the result of a service-connected 
disease.  38 C.F.R. § 3.310(a) (2004).  

4.  The March 1990 RO decision which denied service 
connection for a hearing loss disability is final.  Evidence 
received since the RO's 1990 decision is new and material, 
and the veteran's claim of entitlement to service connection 
for a hearing loss disability is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2004).  

5.  The veteran has a bilateral hearing loss disability which 
is proximately due to and the result of a service-connected 
disease.  38 C.F.R. § 3.310(a) (2004).  

6.  The March 1990 RO decision which denied service 
connection for a nervous condition is final.  Evidence 
received since the RO's 1990 decision is new and material, 
and the veteran's claim of entitlement to service connection 
for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2004).  

7.  The veteran has dysthymia which is proximately due to, 
and the result of, a service-connected disease.  38 C.F.R. 
§ 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the December 2003 VCAA notice letter discloses that 
the RO has complied with all the requirements as described by 
the Court.  The VCAA notice adequately informed the claimant 
that he should provide any evidence in his possession 
pertaining to the claim and that he should give VA everything 
he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case.  However, the rating decision, 
statement of the case, supplemental statement of the case, 
October 2000 letter requesting and explaining new and 
material evidence, December 2003 VCAA letter, as well as the 
discussion during the recent hearing, notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

The Board finds that VA has met its responsibilities under 
VCAA and implementing regulations.  Further, VA has completed 
the development of this case under all applicable laws, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service; and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2004).  

Arthritis and an organic disease of the nervous system may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  



Still's Disease

The service medical records disclose a diagnosis of 
pharyngitis, acute, severe, in February 1947.  In March 1947, 
there was a diagnosis of tonsillitis and elevated 
temperatures were noted.  In May 1947, the veteran was 
hospitalized with the diagnosis of an undiagnosed condition, 
manifested by left hip pain, headache and fever.  That 
diagnosis was not concurred in and it was replaced by a 
diagnosis of acute pharyngitis.  Rheumatic fever was also 
diagnosed.  The veteran was transferred.  A bilateral 
tonsillectomy was performed in October 1947.  The veteran was 
furloughed in November 1947 and returned to duty in December 
1947.  The final diagnosis did not concur with the diagnosis 
of rheumatic fever but was, rather,  ankylostomiasis and 
chronic tonsillitis.  In February 1948, the veteran had 
aching pain in the back, leg and hip.  On examination for 
separation from service in March 1948, it was reported that 
the veteran had a back strain in May 1947 and was treated at 
a hospital.  Musculoskeletal defects were listed as none.  

In November 1976, J. P. Hoover, M.D., provided copies of his 
notes beginning in October 1958, when the veteran complained 
that he had a hearing loss for the previous year.  He also 
complained of a back ache and feeling tired.  Blood pressure 
was elevated and physical examination was otherwise negative.  
There was a complaint of lower lumbar pain in June 1959, 
treated with diathermy.  In July 1963, the veteran again 
complained of difficulty hearing.  

James Quimby, M.D., has submitted many reports over the 
years.  The first being received in December 1976.  It was 
reported that the veteran had pain in the back for 20 years.  
He also had pain in the neck and a loss of feeling in the 
left leg.  Diagnoses included degenerative arthritis of the 
spine.  In August 1988, Dr. Quimby wrote that he had been 
practicing medicine for 42 years and had treated a number of 
cases of rheumatic fever.  He had studied the veteran's 
history, including service medical records and VA records.  
He concluded that current symptoms, including cardiac 
problems, stiff joints, degenerative joint disease, 
hypertension, shortness of breath, periorbital edema and 
severe nervousness, were all residuals of the rheumatic fever 
diagnosed in service.  

In October 1986, V. S. Reddy, M.D., diagnosed severe 
degenerative disc disease and partial deafness.  Dr. Reddy 
provided similar diagnoses in January 1987 and October 1987.  
There was no opinion as to etiology.  

In letters dated in November 1987 and October 1991, J. Roger 
Culpepper, D.O., associated aortic stenosis and a right 
bundle branch block with rheumatic fever in service.  

In December 1993, Dale R. Stierwalt, M.D., reported that the 
veteran was now having mild valvular problems, which were 
trivial, and a reduced ejection fraction, causing fatigue.  
The connection to his rheumatic fever could not be proved or 
disproved.  

In January 2001 and September 2001, Carmelo C. Mendiola, 
M.D., rendered several diagnoses, including neuropathic pain 
in the feet.  The veteran complained of burning in the feet 
for 2 to 3 years.  

The earliest report from Robert S. Bloome, D.O. was received 
in September 2001.  It diagnosed adult onset Still's disease.  
Dr. Bloome has provided subsequent correspondence explaining 
the basis of his diagnosis.  In August 2004, Dr. Bloome 
testified before the undersigned at a hearing at the RO.  Dr. 
Bloome reported that he had reviewed the veteran's medical 
records, including the service medical records.  He explained 
in detail why he felt the diagnosis in service should have 
been adult onset Still's disease.  He went on to identify the 
veteran's post service complaints as a continuation of adult 
onset Still's disease.  After the hearing, he reviewed his 
credentials.  

VA examination and treatment records are in evidence.  Only 
one examination, in September 2002, directly addressed 
whether the veteran does or does not have adult onset Still's 
disease.  The report does not reflect review of records.  A 
history was taken from the veteran.  The diagnoses were: 
history of rheumatic fever with no evidence of rheumatic 
heart disease; history of hypertension not well controlled 
and no apparent complications; and generalized arthralgias, 
suspect that this is osteoarthritis, particularly of the 
knees.  The examiner stated that there was no evidence of 
Still's disease, and no evidence of inflammatory arthritis.  
Other diagnoses included: low back with degenerative disc 
disease of L5-S1, moderate degree with no radiculopathy; 
degenerative joint disease of the cervical spine, moderately 
severe, with no radiculopathy; tinea pedis of the toenails; 
probably nonspecific neuropathy of the feet, mild; and 
degenerative joint disease of both knees.  

During his August 2004 hearing, the veteran and his wife 
testified of symptoms continuing in the years after service, 
particularly symptoms of joint pain.  

Analysis  After the August 2004 hearing, Dr. Bloome advised 
the undersigned of his credentials, which included extensive 
experience with rheumatism and arthritis.  The Board finds 
that Dr. Bloome has the requisite expertise and has 
sufficiently reviewed the records so that his diagnosis of 
adult onset Still's disease is entitled to considerable 
probative weight.

On a recent VA medical examination, the examining physician 
concluded that there was no evidence of Still's disease.  
However, since this disease is characterized by exacerbations 
and remissions, the absence of symptoms at the time of the VA 
examination does not exclude the diagnosis.  Moreover, there 
is no evidence that the VA examiner reviewed any of the 
extensive medical records in the claims file, while Dr. 
Bloome reviewed all of them.  Consequently, it cannot be said 
that the preponderance of evidence is against the claim.  The 
evidence is at least in equipoise and, in such a case, the 
veteran is to be given the benefit of the doubt.  38 C.F.R. 
§ 3.102 (2004).  Dr. Bloome has provided a current diagnosis 
and has connected it to disease in service.  All the elements 
for service connection are here.  Accordingly, service 
connection for adult onset Still's disease is warranted.  

Secondary Service Connection  Service connection may be 
granted for a disability which is proximately due to and the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  

Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2004); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

New and Material Evidence  Review of the claims folder 
discloses previous decisions by the RO and the Board.  
Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  Decisions of the RO 
which are not appealed are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

For claims such as this, received prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence need not change the final outcome 
of the case, but the standard set forth in the regulation 
must be met.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. 
Cir. 1998).  

Nonspecific Neuropathy Of The Feet

In May 1948, the RO denied service connection for "bad 
feet."  The veteran did not submit a timely request for 
review on appeal.  The evidence of record at that time 
consisted of the service medical records.  In April 1989, the 
Board considered the additional evidence, including private 
(set forth above) and VA medical reports, which had been 
added to the record.  The Board denied service connection for 
a disorder of the feet, finding that new and material 
evidence to reopen the claim had not been submitted.  In 
March 1990, the RO determine that evidence submitted since 
the previous final denial was not new and material and the 
claim could not be reopened.  A timely notice of disagreement 
with this decision is not of record.  

At the time of the last final denial, the record did not 
include a medical opinion with a diagnosis of adult onset 
Still's disease, nor did the record contain competent medical 
evidence of a connection between the veteran's foot disorder 
and a service-connected disability.  The record now has Dr. 
Mendiola's 2001 diagnosis of neuropathic pain in the feet and 
the September 2002 VA diagnosis of nonspecific neuropathy of 
the feet.  Also now of record is Dr. Bloome's sworn testimony 
containing the medical opinion that the veteran's foot 
disorder is related to the service-connected adult onset 
Still's disease.  This evidence is new.  It was not 
previously submitted to agency decision makers.  It bears 
directly and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant.  
Rather, evidence of a current medical diagnosis and evidence 
which connects the current disability to a service-connected 
disease is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).  The Board finds that new and material evidence has 
been received and the claim must be reopened.  38 U.S.C.A. 
§ 5108.  

Further, the Board's review shows that there is a current 
diagnosis and a competent medical opinion which connects that 
current diagnosis to a service-connected disability.  This 
supports service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a).  Accordingly, service connection for the 
diagnosed foot disorder, nonspecific neuropathy of the feet, 
is warranted.  

A Bilateral Hearing Loss Disability

In March 1990, the RO denied service connection for a hearing 
loss disability.  The veteran was notified by a letter sent 
on April 3, 1990.  Nothing which could be construed as a 
timely notice of disagreement was received in the following 
year, and that denial is now final.  

The diagnosis of adult onset Still's disease was received 
from Dr. Bloome in September 2001.  At the August 2004 
hearing, the doctor testified that the hearing loss was the 
result of the Still's disease because of inflamed arteries 
serving the ears.  The Board finds that this evidence was not 
previously of record.  The evidence provided by Dr. Bloome is 
new as it has not previously been submitted to agency 
decision makers.  It is material because it bears directly 
and substantially upon the specific matter under 
consideration.  Further, it is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Dr. Bloome's evidence meets the applicable definition of new 
and material evidence.  38 C.F.R. § 3.156 (2001).  It 
requires that the claim be reopened and considered on a de 
novo basis, considering all the evidence, both old and new.  
38 U.S.C.A. § 5108 (West 2002).  

Review of the record shows that the veteran complained of a 
hearing loss as early as 1958.  The presence of a hearing 
loss disability has been confirmed on recent VA examinations.  
On the September 2002 VA audiologic examination, there was an 
opinion that the hearing loss was not due to noise exposure 
in service.  This is consistent with, and not contrary to, 
Dr. Bloome's opinion that the hearing loss is caused by 
Still's disease.  On the August 2004 VA audiological 
examination, the diagnosis was a bilateral moderately severe 
to severe sensory neural hearing loss.  It was noted that the 
examiner was not able to review the claims file and offered 
no opinion as to etiology.  In August 2004, Dr. Bloome gave 
sworn testimony on the veteran's behalf.  He testified to the 
effect that adult onset Still's disease began during the 
veteran's active service and has continued.  He testified 
that the Still's disease would cause inflamed arteries 
serving the ears, which would cause a hearing loss.  The 
Board finds that Dr. Bloome examined both the record and the 
veteran,  that his opinion is well supported, and that his 
medical opinion establishes that the veteran's bilateral 
sensorineural hearing loss is the result of the Still's 
disease which began in service.  Accordingly, service 
connection for the veteran's bilateral sensorineural hearing 
loss disability is warranted.  

Dysthymia

In April 1989, the Board denied service connection for a 
psychiatric disorder.  In March 1990, the RO denied service 
connection for a nervous condition, finding that new and 
material evidence had not been received to reopen the claim.  
The veteran was notified by a letter sent on April 3, 1990.  
Nothing which could be construed as a timely notice of 
disagreement was received in the following year, and the 
denial is now final.  

The diagnosis of adult onset Still's disease was received 
from Dr. Bloome in September 2001.  At the August 2004 
hearing, the doctor testified that the veteran's psychiatric 
disorder is the result of chronic pain from his Still's 
disease.  The Board finds that this evidence was not 
previously of record.  The evidence provided by Dr. Bloome is 
new as it has not previously been submitted to agency 
decision makers.  It is material because it bears directly 
and substantially upon the specific matter under 
consideration.  Further, it is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Dr. Bloome's evidence meets the applicable definition of new 
and material evidence.  38 C.F.R. § 3.156 (2001).  It 
requires that the claim be reopened and considered on a de 
novo basis, considering all the evidence, both old and new.  
38 U.S.C.A. § 5108 (West 2002).  

Review of the record shows various psychiatric complaints and 
diagnoses over the years.  The most recent evaluation was 
done by VA in September 2002.  The veteran voiced joint 
complaints and reported chronic pain.  He reported that he 
stayed depressed over his physical health.  He also reported 
decreased energy and concentration.  On mental status 
examination, he was cooperative, alert and oriented.  He had 
good eye contact.  Speech was regular in rate and rhythm.  
His mood was described as depressed and his affect was mildly 
constricted.  Thought content was negative for suicidal or 
homicidal ideation.  His thought process was coherent.  There 
was no flight of ideas or looseness of association.  There 
was no evidence of blocking or confusion.  The veteran was 
able to focus, sustain and shift attention.  Insight and 
judgment were adequate.  The diagnosis was dysthymia.   

In August 2004, Dr. Bloome gave sworn testimony to the effect 
that adult onset Still's disease began during the veteran's 
active service and has continued.  He also testified that the 
veteran's psychiatric disorder is the result of chronic pain 
from his Still's disease.  The Board finds that Dr. Bloome 
examined both the record and the veteran, that his opinion is 
well supported, and that his medical opinion establishes that 
the veteran's dysthymia is the result of the Still's disease 
which began in service.  Accordingly, service connection for 
the veteran's dysthymia is warranted.  


ORDER

Service connection for Still's disease is granted.  

New and material evidence has been submitted for service 
connection for nonspecific neuropathy of the feet; the claim 
is reopened and service connection is granted.  

New and material evidence has been submitted for service 
connection for a bilateral hearing loss disability; the claim 
is reopened and service connection is granted.  

New and material evidence has been submitted for service 
connection for dysthymia; the claim is reopened and service 
connection is granted.  


REMAND

The Court has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, VCAA emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  On the September 2002 VA mental 
examination, the veteran reported that he had been on SSA 
disability since 1988.  These records must be obtained and 
considered.  

Accordingly, the issues of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for degenerative disc disease of the cervical and 
lumbar spines; whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of a back injury; whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for heart disease with 
hypertension; entitlement to service connection for a skin 
disorder; entitlement to service connection for a stomach 
disorder; and entitlement to service connection for rheumatic 
fever and its residuals are REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should request a complete copy 
of the veteran's medical records from SSA.  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



